    Case:Case
          1:21-cv-00259-WAL-GWC
              21-03791 Document 56
                                 Document
                                   Filed in #:
                                            TXSB
                                               22-1onFiled:
                                                      08/10/21
                                                            08/16/21
                                                                 PagePage
                                                                     1 of 10
                                                                           1 of 10
                                                                                                          United States Bankruptcy Court
                                                                                                               Southern District of Texas

                                                                                                                  ENTERED
                          IN THE UNITED STATES BANKRUPTCY COURT                                                  August 10, 2021
                            FOR THE SOUTHERN DISTRICT OF TEXAS                                                 Nathan Ochsner, Clerk
                                     HOUSTON DIVISION
IN RE:                                                               CHAPTER 11
LIMETREE BAY SERVICES, LLC, et al., 1                                CASE NO.: 21-32351
            Debtors.                                                 (Jointly Administered)

LIMETREE BAY REFINING, LLC                                           Adv. Pro. 21-03791
                             Plaintiff,

         v.


BEECHER COTTON, PAMELA COLON,
SIRDINA ISAAC-JOSEPH, ESTHER
CLIFFORD, SYLVIA BROWNE, ALVINA
JEAN-MARIE ILARRAZA, FRANCIS E.
CHARLES, THERESA J. CHARLES, HELEN
SHIRLEY, ANISHA HENDRICKS, CRISTEL
RODRIGUEZ, JOSIE BARNES, ARLEEN
MILLER, ROSALBA ESTEVEZ, ISIDORE
JULES, JOHN SONSON, VIRGINIE
GEORGE, CLIFFORD BOYNES,
CHRISTOPHER CHRISTIAN, MARGARET
THOMPSON, DELIA ALMESTICA, CARLOS
CHRISTIAN, ANNA REXACH-
CONSTANTINE, MERVYN CONSTANTINE,
NEAL DAVIS, EDNA SANTIAGO,
GUIDRYCIA WELLS, O’SHAY WELLS,
AARON G. MAYNARD, VERNE MCSWEEN,
ROCHELLE GOMEZ, MYRNA MATHURIN,
JOAN MATHURIN, LEOBA JOHN
BAPTISTE, WARRINGTON CHAPMAN,
AND ANNE MARIE JOHN BAPTISTE,


                             Defendants.



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Limetree Bay Services, LLC (1866); Limetree Bay Refining Holdings, LLC (1776); Limetree Bay Refining
Holdings II, LLC (1815); Limetree Bay Refining, LLC (8671); Limetree Bay Refining Operating, LLC (9067); Limetree Bay
Refining Marketing, LLC (9222). The Debtors’ mailing address is Limetree Bay Services, LLC, 11100 Brittmoore Park Drive,
Houston, TX 77041.
  Case:Case
        1:21-cv-00259-WAL-GWC
            21-03791 Document 56
                               Document
                                 Filed in #:
                                          TXSB
                                             22-1onFiled:
                                                    08/10/21
                                                          08/16/21
                                                               PagePage
                                                                   2 of 10
                                                                         2 of 10




              STIPULATION AND AGREED ORDER AMONG THE
       DEBTOR, THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS,
                 AND CERTAIN CLASS ACTION PLAINTIFFS

       Limetree Bay Refining, LLC (the “Limetree Refining,” or the “Debtor”), the Official

Committee of Unsecured Creditors (the “Committee”), and the plaintiffs in Cotton v. Limetree

Bay Ventures, LLC, Case No. 1:21-cv-00261 (D.V.I.) (the “Cotton Plaintiffs”), Shirley v.

Limetree Bay Ventures LLC, Case No. 1:21-cv-00259 (D.V.I.) (the “Shirley Plaintiffs”), and

Boynes v. Limetree Bay Ventures, LLC, Case No. 1:21-cv-00253 (D.V.I.) (the “Boynes

Plaintiffs” and, together with the Shirley Plaintiffs, the Cotton Plaintiffs, the Committee and the

Debtor, the “Parties”) hereby enter into this stipulation and agreed order (this “Stipulation and

Agreed Order”) as follows:

       WHEREAS, the counsel in Cotton v. Limetree Bay Ventures, LLC, Case No. 1:21-cv-

00261 (D.V.I.) (the “Cotton Class Action”) currently represents in excess of 1,000 members of

the putative class, counsel in the Shirley v. Limetree Bay Ventures LLC, Case No. 1:21-cv-00259

(D.V.I.) (the “Shirley Class Action”) currently represents in excess of 1,300 members of the

putative class, and counsel in Boynes v. Limetree Bay Ventures, LLC, Case No. 1:21-cv-00253

(D.V.I.) (the “Boynes Class Action”) represent numerous named putative class members in the

class action in the District Court of the Virgin Islands, St. Croix;

       WHEREAS, on July 26, 2021, the Debtor commenced the above-captioned adversary

proceeding against plaintiffs in the Cotton Class Action, the Shirley Class Action, the Boynes

Class Action, and Charles v. Limetree Bay Ventures, LLC, 1:21-cv-00260 (D.V.I.) (the “Charles

Class Action,” and together with the Cotton Class Action, the Shirley Class Action, the Boynes

Class Action, the “Class Actions”) and filed the Motion for Preliminary Injunction, Emergency

Motion to Extend the Automatic Stay and, Additionally or in the Alternative, Grant Preliminary




                                                  2
  Case:Case
        1:21-cv-00259-WAL-GWC
            21-03791 Document 56
                               Document
                                 Filed in #:
                                          TXSB
                                             22-1onFiled:
                                                    08/10/21
                                                          08/16/21
                                                               PagePage
                                                                   3 of 10
                                                                         3 of 10




Injunctive Relief, Halting the Prosecution of the Class Action Against Debtor and Non-Debtor

Defendants [Dkt. No. 2] (the “Motion”);

       WHEREAS, on July 26, 2021, the Court issued a Temporary Restraining Order under

Fed. R. Civ. P. 65 (b)(1) and ordered a temporary extension of the bankruptcy stay to Limetree

Bay Ventures, LLC, Limetree Bay Terminals LLC, Arclight Capital Partners LLC, Freepoint

Commodities, LLC, EIG Global Energy Partners, LLC, and BP Products North America

(collectively, the “Non-Debtor Defendants”) in the Class Actions for 14 days and ordering

briefing regarding additional relief [Dkt. No. 3];

       WHEREAS, on August 3, 2021, the Cotton Plaintiffs, the Shirley Plaintiffs, and the

Boynes Plaintiffs filed oppositions to additional relief with supporting evidence [Dkt. Nos. 8-30];

       WHEREAS, the plaintiffs in the Charles Class Action (the “Charles Plaintiffs”) did not

file an opposition to additional relief and are not a party to this Stipulation; and

       WHEREAS, due to the exigency to provide certain exigent and essential health and

safety issues related to the plaintiffs in the Class Actions, the Parties wish to work consensually

to address the exigent needs of the residents of the U.S. Virgin Islands for access to clean water

for drinking, bathing, cooking, and gardening, and the health and safety of pets and livestock (the

“Exigent Health and Safety Issues”);

       NOW THEREFORE, in consideration of the foregoing recitals, which are incorporated

into this Stipulation and Agreed Order, the Parties hereby stipulate and agree as follows:

       1.      For the sole purpose of facilitating a mediation to address Exigent Health and

Safety Issues, the Parties will agree to a voluntary stay (the “Voluntary Stay”), which

temporarily extends the stay of the Cotton Class Action, the Shirley Class Action and the Boynes

Class Action against the Non-Debtor Defendants, and which shall terminate on August 30, 2021,




                                                   3
    Case:Case
          1:21-cv-00259-WAL-GWC
              21-03791 Document 56
                                 Document
                                   Filed in #:
                                            TXSB
                                               22-1onFiled:
                                                      08/10/21
                                                            08/16/21
                                                                 PagePage
                                                                     4 of 10
                                                                           4 of 10




or earlier if the parties reach an impasse in the mediation described herein (the “Termination

Date”). The Termination Date may be extended upon unanimous agreement of the Parties.

         2.       For 30 days following the date this Court enters this Stipulation and Agreed

Order, the Charles Plaintiffs are stayed from prosecuting the Charles Class Action against the

Non-Debtor Defendants.

         3.       The Parties respectfully request that the Honorable Marvin J. Isgur, United States

Bankruptcy Judge, or if he is unavailable, another person, be appointed by the Court to assist the

Negotiation Parties (as defined below), by acting as a mediator.

         4.       During the Voluntary Stay period, all relevant parties, in their sole and exclusive

discretion, including the Debtors, the Non-Debtor Defendants, Insurance Carriers for the Debtors

and the Non-Debtor Defendants, the Plaintiffs in Class Actions, and the Committee (collectively,

the “Negotiation Parties”), 2 should interface with the mediator on an expedited schedule, and

focus on the following scope (the “Negotiation Scope”):

              i. the scope of the immediate needs to address the Exigent Health & Safety Issues;

              ii. the necessary funding of the Exigent Health & Safety Issues; and

              iii. a mechanism to assure the appropriate performance of the efforts of all parties to

                  address the Exigent Health & Safety Issues


2
  With respect to this proposal, the Parties makes the following observations and comments: (A) the term and
structure of mediation is proposed, as the Parties does not currently believe that there is a dispute that the Exigent
Health & Safety Issues need to be addressed, as well as the urgency thereof, but rather mediation will address (i) the
scope of the remediation; (ii) how much it will cost; and (iii) who will do the work and pay for the remediation; thus,
the Parties see Judge Isgur’s (or another mediator) efforts to assist those parties that want to address the issues, focus
the right attention and, as necessary, obtain Judge Isgur’s input on possible structures that would come to bear to
address the Health &Safety Issues and work as incentives to those parties that initially choose not to participate at
the negotiation table and (B) the Parties are clearly cognizant that this Court does not Order parties to mediate, but
rather will Order mediation if the parties agree to mediate. The Parties are hopeful that the parties before the Court
will see the wisdom of mediation, rather than risking the pursuit of the Class Actions. Notwithstanding not all
relevant parties’ participation, the Parties do believe that even the involvement of some of the parties (such as the
Debtors, the Plaintiffs, and the Committee) will move the issues forward and may result in unexpected participation
by certain parties.



                                                            4
  Case:Case
        1:21-cv-00259-WAL-GWC
            21-03791 Document 56
                               Document
                                 Filed in #:
                                          TXSB
                                             22-1onFiled:
                                                    08/10/21
                                                          08/16/21
                                                               PagePage
                                                                   5 of 10
                                                                         5 of 10




       5.      During the Voluntary Stay period, the Debtor agrees to refrain from soliciting

releases from potential plaintiffs in these Class Actions.

       6.      Prior to the end of the Voluntary Stay period, a continued emergency hearing will

be held by the Court, either to:

            i. approve any plan to address the Exigent Health & Safety Issues which has been

               agreed to at the mediation (the “Plan”) or

            ii. in the event that no Plan to address the Exigent Health & Safety Issues is agreed

               to at the mediation, terminate the Voluntary Stay to permit the Class Actions

               (whether the plaintiffs in the Class Actions participate in the mediation or not) to

               proceed in the District Court of the Virgin Islands to address the Exigent Health &

               Safety Issues as against the Non-Debtor Defendants only (“Termination”).

       7.      The Debtor will use best efforts to seek court approval of the Plan or Termination,

as applicable, and the Committee will support those efforts.

       8.      All parties, including the Parties and the Non-Debtor Defendants, reserve all

rights and no party waives any rights by this Stipulation.


IT IS SO ORDERED.


         August 09, 2021. 2021
 Signed:________________,
Signed:
       Houston, Texas                         DAVID R. JONES
                                              ____________________________________
                                              CHIEF, UNITED STATES BANKRUPTCY
                                              DAVID
                                              JUDGER. JONES
                                              UNITED STATES BANKRUPTCY JUDGE




                                                 5
 Case:Case
       1:21-cv-00259-WAL-GWC
           21-03791 Document 56
                              Document
                                Filed in #:
                                         TXSB
                                            22-1onFiled:
                                                   08/10/21
                                                         08/16/21
                                                              PagePage
                                                                  6 of 10
                                                                        6 of 10




STIPULATED AND AGREED TO ON THIS 9TH DAY OF AUGUST, 2021

                                           BAKER & HOSTETLER LLP

                                            /s/ Elizabeth A. Green
                                           Elizabeth A. Green, Esq.
                                           Fed ID No.: 903144
                                           Jimmy D. Parrish, Esq.
                                           Fed. ID No. 2687598
                                           SunTrust Center, Suite 2300
                                           200 South Orange Avenue
                                           Orlando, FL 32801-3432
                                           Telephone: 407.649.4000
                                           Facsimile: 407.841.0168
                                           Email: egreen@bakerlaw.com
                                                   jparrish@bakerlaw.com


                                           BAKER & HOSTETLER LLP
                                           Jorian L. Rose, Esq.
                                           N.Y. Reg. No. 2901783
                                           45 Rockefeller Plaza
                                           New York, New York
                                           Telephone: 212.589.4200
                                           Facsimile: 212.589.4201
                                           Email: jrose@bakerlaw.com
                                           (Admitted pro hac vice)

                                           Proposed Counsel for the Debtors and Debtors
                                           in Possession




                                       6
Case:Case
      1:21-cv-00259-WAL-GWC
          21-03791 Document 56
                             Document
                               Filed in #:
                                        TXSB
                                           22-1onFiled:
                                                  08/10/21
                                                        08/16/21
                                                             PagePage
                                                                 7 of 10
                                                                       7 of 10




                                   /s/ Michael D. Warner
                                   Michael D. Warner (TX Bar No. 00792304)
                                   Steven W. Golden (TX Bar No.24099681)
                                   440 Louisiana Street, Suite 900
                                   Houston, TX 77002
                                   Telephone: (713) 691-9385
                                   Facsimile: (713) 691-9407
                                   Email: mwarner@pszjlaw.com
                                   Email: sgolden@pszjlaw.com

                                   -and-

                                   Jeffrey N. Pomerantz, Esq. (admitted pro hac vice)
                                   Shirley S. Cho, Esq. (admitted pro hac vice)
                                   10100 Santa Monica Blvd., 13th Floor
                                   Los Angeles, CA 90067
                                   Telephone: (310) 277-6910
                                   Facsimile: (310) 201-0760
                                   Email: jpomerantz@pszjlaw.com
                                   Email: scho@pszjlaw.com.com


                                   and-

                                   Robert J. Feinstein, Esq. (admitted pro hac vice)
                                   780 Third Avenue, 34th Floor
                                   New York, NY 10017
                                   Telephone: (212) 561-7700
                                   Facsimile: (212) 561-7777
                                   Email: rfeinstein@pszjlaw.com

                                   Proposed Counsel for the Official Committee of
                                   Unsecured Creditors




                                      7
Case:Case
      1:21-cv-00259-WAL-GWC
          21-03791 Document 56
                             Document
                               Filed in #:
                                        TXSB
                                           22-1onFiled:
                                                  08/10/21
                                                        08/16/21
                                                             PagePage
                                                                 8 of 10
                                                                       8 of 10




                                   /s/ Joel M. Walker
                                   Joel M. Walker
                                   PA Bar No. 26515
                                   jmwalker@nshmlaw.com
                                   NYE, STIRLING, HALE & MILLER, LLP
                                   1145 Bower Hill Road, Suite 104
                                   Pittsburgh, PA 15243

                                   ROHN AND ASSOCIATES, LLC
                                   Lee J. Rohn, Esq.
                                   Virgin Islands Bar No. 52
                                   Texas Bar No. 1706500
                                   Rhea R. Lawrence Esq.
                                   Virgin Islands Bar No. 1192
                                   U.S. Supreme Court Bar No. 292471
                                   1108 King Street, Suite 3 (mailing)
                                   56 King Street, 3rd Floor (physical)
                                   Christiansted, St. Croix
                                   U.S. Virgin Islands 00820
                                   Telephone: (340) 778-8855
                                   lee@rohnlaw.com
                                   rhea@rohnlaw.com

                                   BERGER MONTAGUE PC
                                   Shanon J. Carson
                                   scarson@bm.net
                                   Dena Young
                                   dyoung@bm.net
                                   John Kerrigan
                                   jkerrigan@bm.net
                                   1818 Market Street, Suite 3600
                                   Philadelphia, PA 19103
                                   Tel.: (215) 875-3000

                                   BERGER MONTAGUE PC
                                   John G. Albanese
                                   jalbanese@bm.net
                                   1229 Tyler Street NE, Suite 205
                                   Minneapolis, MN 55413
                                   Tel: (612) 594-5997


                                   Attorneys for Defendants Cotton, Colon,
                                   Browne, Illaraza, Clifford, Isaac-Joseph


                                      8
Case:Case
      1:21-cv-00259-WAL-GWC
          21-03791 Document 56
                             Document
                               Filed in #:
                                        TXSB
                                           22-1onFiled:
                                                  08/10/21
                                                        08/16/21
                                                             PagePage
                                                                 9 of 10
                                                                       9 of 10




                                   /s/ Warren T. Burns
                                   Warren T. Burns
                                   Daniel H. Charest
                                   Burns Charest LLP
                                   900 Jackson St., Suite 500
                                   Dallas, TX 75202
                                   P:(469) 904-4550
                                   F: (469) 444-5002
                                   wburns@burnscharest.com
                                   dcharest@burnscharest.com

                                   C. Jacob Gower
                                   Burns Charest LLP
                                   365 Canal Street, Ste. 1170
                                   New Orleans, LA 70130
                                   P: (504) 799-2845
                                   F: (504) 881-1765
                                   jgower@burnscharest.com

                                   Attorneys for Defendants Shirley,
                                   Hendricks, Rodriguez,
                                   Barnes, Miller, Estevez, Jules, Sonson,
                                   and George




                                      9
Case:Case
      1:21-cv-00259-WAL-GWC
          21-03791 Document 56
                             Document
                               Filed in #:
                                        TXSB
                                           22-1onFiled:
                                                  08/10/21
                                                        08/16/21
                                                             PagePage
                                                                 10 of 10
                                                                       10 of 10




                                     /s/ Tristan Manthey
                                    Tristan Manthey, TX. Bar No. 24042731
                                    SDTX No. 438312
                                    FISHMAN HAYGOOD, L.L.P.
                                    201 St. Charles Avenue, Suite 4600
                                    New Orleans, Louisiana 70170-4600
                                    Telephone: 504-586-5252
                                    Fax: 504-586-5250
                                    E-mail: tmanthey@fishmanhaygood.com

                                    Counsel for Clifford Boynes, Chris Christian,
                                    Margaret Thompson, Delia Almestica, Carlos
                                    Christian, minor child “J.M.M.,” minor child
                                    “V.M.,” minor child “Z.R.C.,” minor child
                                    “M.M.,” minor child “O.N.,” Anna Rexach-
                                    Constantine, Mervyn Constantine, Neal Davis,
                                    Edna Santiago, Guidrycia Wells, O’Shay Wells,
                                    Aaron G. Maynard, Verne McSween, Rochelle
                                    Gomez, Joan Mathurin, Myrna Mathurin, Ann
                                    Marie John-Baptiste, Warrington Chapman and
                                    Leoba John-Baptiste-Pelle .




                                      10
